DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated September 1, 2022 in response to a non-final office action.  Claims 1-15 and 17-20 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 6, 8, 15, and 18 to obviate the previous objection to claims 6, 8, 15, and 18.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 5, 7, and 17 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (WIPO (PCT) Patent Application Publication, WO2021223059A1, hereinafter, “Huang”). 
Regarding claim 1, Huang teaches:
A method comprising (Huang: FIG. 4 is a block diagram illustrating example blocks executed to implement one aspect of the present disclosure.  Fig. 4 and ¶ [0088]):
receiving, by a user equipment (UE), configuration information comprising an identification of at least one reference signal for full-duplex channel state information (FD CSI) (Huang: At block 400, a UE receives a CSI report configuration message including at least a TCI state and a QCL type indicator, wherein the TCI state includes identification of at least a downlink reference signal resource.  Fig. 4 and ¶ [0089]) and FD CSI reporting information (Huang: The UE then determines CSI based on receiving the CSI-RS and measuring UE-to-UE interference in full-duplex by using the determined receive beam.  Fig. 4 and ¶ [0094]);
receiving, by the UE, the at least one reference signal for FD CSI according to the configuration information (Huang: At block 401, the UE determines a receive beam for receipt of a downlink reference signal via the downlink reference signal resource ... At block 402, the UE determines CSI based on the receipt of the downlink reference signal using the receive beam and an interference measurement of the uplink reference signal resource.  Fig. 4 and ¶ [0091-0092]);
determining, by the UE, FD CSI resulting from the at least one reference signal for FD CSI when reception is affected by uplink (UL) transmission interference (Huang: At block 402, the UE determines CSI based on the receipt of the downlink reference signal using the receive beam and an interference measurement of the uplink reference signal resource [i.e., uplink transmission interference].  Fig. 4 and ¶ [0092])  from the UE based on at least one reference signal for self-interfering channel estimation used by the UE (Huang: Within the execution environment of measurement logic 704, UE 115 measures the appropriate CSI parameters (RI, PMI, CQI) for reporting to the serving base station. The CSI parameters are measured on the data channel on which the downlink reference signal was received. The CSI parameters may further take into account the interference observed from the interference channel of the uplink reference signal [i.e., reference signal for self-interfering channel estimation].  Fig. 4 and ¶ [0092]); and
transmitting, by the UE, information pertaining to the FD CSI according to the received FD CSI reporting information (Huang: At block 403, the UE transmits a CSI report including the CSI to a serving base station ... In the various operations implementing aspects of the present disclosure, a base station indicates the TCI state to the UE in the CSI report configuration message, where the TCI state comprises of at least a downlink reference signal resource and an uplink reference signal resource ... The UE then determines CSI based on receiving the CSI-RS and measuring UE-to-UE interference in full-duplex by using the determined receive beam. The UE then reports the determined CSI to base station.  Fig. 4 and ¶ [0093, 0094]).

Regarding claim 8, Huang teaches:
An apparatus comprising (Huang: UE 115.  Fig. 2 and ¶ [0071]): 
a processor (Huang: controllers/processor 280 and/or other processors.  Fig. 2 and ¶ [0074]);
a computer-readable medium, having stored thereon computer executable instructions, that when executed cause the apparatus to (Huang: UE 115 includes controller/processor 280, which operates to execute logic or computer instructions stored in memory 282 ... The controllers/processor 280 and/or other processors and modules at the UE 115 may also perform or direct the execution of the functional blocks illustrated in FIG. 4.  Figs. 2, 4 and ¶ [0074, 0088]):
receive configuration information comprising an identification of at least one reference signal for full-duplex channel state information (FD CSI) (Huang: At block 400, a UE receives a CSI report configuration message including at least a TCI state and a QCL type indicator, wherein the TCI state includes identification of at least a downlink reference signal resource.  Fig. 4 and ¶ [0089]) and FD CSI reporting information (Huang: The UE then determines CSI based on receiving the CSI-RS and measuring UE-to-UE interference in full-duplex by using the determined receive beam.  Fig. 4 and ¶ [0094]);
receive the at least one reference signal for FD CSI according to the configuration information (Huang: At block 401, the UE determines a receive beam for receipt of a downlink reference signal via the downlink reference signal resource ... At block 402, the UE determines CSI based on the receipt of the downlink reference signal using the receive beam and an interference measurement of the uplink reference signal resource.  Fig. 4 and ¶ [0091-0092]);
determine FD CSI resulting from the at least one reference signal for FD CSI when reception is affected by uplink (UL) transmission interference (Huang: At block 402, the UE determines CSI based on the receipt of the downlink reference signal using the receive beam and an interference measurement of the uplink reference signal resource [i.e., uplink transmission interference].  Fig. 4 and ¶ [0092]) based on at least one reference signal for self-interfering channel estimation used by the apparatus (Huang: Within the execution environment of measurement logic 704, UE 115 measures the appropriate CSI parameters (RI, PMI, CQI) for reporting to the serving base station. The CSI parameters are measured on the data channel on which the downlink reference signal was received. The CSI parameters may further take into account the interference observed from the interference channel of the uplink reference signal [i.e., reference signal for self-interfering channel estimation].  Fig. 4 and ¶ [0092]); and
transmit information pertaining to the FD CSI according to the FD CSI reporting information (Huang: At block 403, the UE transmits a CSI report including the CSI to a serving base station ... In the various operations implementing aspects of the present disclosure, a base station indicates the TCI state to the UE in the CSI report configuration message, where the TCI state comprises of at least a downlink reference signal resource and an uplink reference signal resource ... The UE then determines CSI based on receiving the CSI-RS and measuring UE-to-UE interference in full-duplex by using the determined receive beam. The UE then reports the determined CSI to base station.  Fig. 4 and ¶ [0093, 0094]).

Regarding claim 11, Huang teaches:
A method comprising:
transmitting, by a base station, configuration information comprising an identification of at least one reference signal for full-duplex channel state information (FD CSI) (Huang: In the various operations implementing aspects of the present disclosure, a base station indicates the TCI state to the UE in the CSI report configuration message, where the TCI state comprises of at least a downlink reference signal resource and an uplink reference signal resource ... At 500, base station 105 transmits the CSI report configuration message to the downlink/victim UE, UE 115a. The CSI report configuration message would include the new TCI state, which is associated with the new QCL type (e.g., QCL-Type E). The new TCI state configures UE 115a to determine the receive beam based on both a downlink reference signal resource and an uplink reference signal resource.  Fig. 5 and ¶ [00904, 0095]) and FD CSI reporting information (Huang: FIG. 5 is a call flow diagram between base station 105 and UEs 115a (the downlink UE) and 115h (the uplink UE) operating with full-duplex according to one aspect of the present disclosure.  Fig. 5 and ¶ [0095]);
transmitting, by the base station, the at least one reference signal for FD CSI according to the configuration information (Huang: At 501, base station 105 transmits the downlink reference signal identified for the downlink reference signal resource in the CSI report configuration message.  Fig. 5 and ¶ [00100]); and
receiving, by the base station, information pertaining to FD CSI resulting from the at least one reference signal for FD CSI  when affected by uplink (UL) transmission interference (Huang: At 503, UE 115a uses the measured signal powers of the downlink data and uplink interference signals in order to identify the corresponding receive beam that results in a highest SINR among the available, candidate receive beams. UE 115a would then use that selected receive beam to receive the downlink reference signal at 501 and the uplink reference signal at 502. At 504, UE 115a may then perform downlink channel estimation by using the receive beam for the downlink reference signal to derive the channel gain or channel matrix of the downlink reference signal resource.  Fig. 5 and ¶ [00103]) from at least one reference signal for self-interfering channel estimation at a user equipment (UE) (Huang: UE 115a may further, at 504, perform interference channel estimation by using the receive beam for the uplink reference signal to derive the interference strength or interference matrix of the uplink reference signal resource ... Based on the above results, UE 115a further calculates the SINR value and determine the CSI values at 504 (e.g., RI/PMI/CQI) for reporting to base station 105 at 505 ... UE 115a may then report the determined CSI values to base station 105 in a CSI report at 505.  Fig. 5 and ¶ [00103-00104]).

Regarding claim 18, Huang teaches:
An apparatus comprising (Huang: base station 105.  Fig. 2 and ¶ [0071]): 
a processor (Huang: controller/processor 240 and/or other processors.  Fig. 2 and ¶ [0074]);
a computer-readable medium, having stored thereon computer executable instructions, that when executed cause the apparatus to (Huang: The controller/processor 240 and/or other processors and modules at the base station 105 may perform or direct the execution of various processes for the techniques described herein ... The memories 242 and 282 may store data and program codes for the base station 105 and the UE 115, respectively.  Fig. 2 and ¶ [0074]):
transmitting configuration information comprising an identification of at least one reference signal for full-duplex channel state information (FD CSI) (Huang: In the various operations implementing aspects of the present disclosure, a base station indicates the TCI state to the UE in the CSI report configuration message, where the TCI state comprises of at least a downlink reference signal resource and an uplink reference signal resource ... At 500, base station 105 transmits the CSI report configuration message to the downlink/victim UE, UE 115a. The CSI report configuration message would include the new TCI state, which is associated with the new QCL type (e.g., QCL-Type E). The new TCI state configures UE 115a to determine the receive beam based on both a downlink reference signal resource and an uplink reference signal resource.  Fig. 5 and ¶ [00904, 0095]) and FD CSI reporting information (Huang: FIG. 5 is a call flow diagram between base station 105 and UEs 115a (the downlink UE) and 115h (the uplink UE) operating with full-duplex according to one aspect of the present disclosure.  Fig. 5 and ¶ [0095]); 
transmitting the at least one reference signal for FD CSI according to the configuration information (Huang: At 501, base station 105 transmits the downlink reference signal identified for the downlink reference signal resource in the CSI report configuration message.  Fig. 5 and ¶ [00100]); and
receiving information pertaining to FD CSI resulting from the at least one reference signal for FD CSI when affected by uplink (UL) transmission interference (Huang: At 503, UE 115a uses the measured signal powers of the downlink data and uplink interference signals in order to identify the corresponding receive beam that results in a highest SINR among the available, candidate receive beams. UE 115a would then use that selected receive beam to receive the downlink reference signal at 501 and the uplink reference signal at 502. At 504, UE 115a may then perform downlink channel estimation by using the receive beam for the downlink reference signal to derive the channel gain or channel matrix of the downlink reference signal resource.  Fig. 5 and ¶ [00103]) from at least one reference signal for self-interfering channel estimation at a user equipment (UE) (Huang: UE 115a may further, at 504, perform interference channel estimation by using the receive beam for the uplink reference signal to derive the interference strength or interference matrix of the uplink reference signal resource ... Based on the above results, UE 115a further calculates the SINR value and determine the CSI values at 504 (e.g., RI/PMI/CQI) for reporting to base station 105 at 505 ... UE 115a may then report the determined CSI values to base station 105 in a CSI report at 505.  Fig. 5 and ¶ [00103-00104]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9, 12, and 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akkarakaran (WIPO (PCT) Patent Application Publication, WO2020253585A1, hereinafter, “Akkarakaran”).
Regarding claim 2, Huang discloses on the features with respect to claim 1 as outlined above.
Huang does not explicitly teach:
receiving, by the UE, scheduling information, which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI); and
performing, by the UE, an FD transmission based on the received scheduling information. 
However, in the same field of endeavor, Akkarakaran teaches:
receiving, by the UE, scheduling information (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
performing, by the UE, an FD transmission based on the received scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 4, Huang discloses on the features with respect to claim 1 as outlined above.
Huang does not explicitly teach:
wherein the identification of the at least one reference signal for FD CSI comprises at least one of:
identification of a CSI-RS associated with a reference signal for self--interfering channel estimation;
identification of a set of CSI-RS associated with a reference signal for self-interfering channel estimation;
identification of a CSI-RS associated with a corresponding set of reference signals for self-interfering channel estimation; or
identification of at least one set of CSI-RS associated with a corresponding set of reference signals for self-interfering channel estimation. 
However, in the same field of endeavor, Akkarakaran teaches:
wherein the identification of the at least one reference signal for FD CSI comprises at least one of:
identification of a CSI-RS associated with a reference signal for self--interfering channel estimation (Akkarakaran: downlink antennas 305 may transmit downlink communications 315 to the UE 115-c, which may include a downlink CSI-RS 320 ... Further, uplink antennas 310 may receive uplink communications 330 from the UE 115-c, which may include an uplink sounding reference signal (SRS) and a CSI report 340, as well as uplink information (e.g., uplink data transmitted via PUSCH or PUCCH) . In some cases, the CSI report 340 may be based on an estimation of self-interference 345 at the UE 115-c from full-duplex operation at the UE 115-c.  Fig. 3 and ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 5, Huang discloses on the features with respect to claim 1 as outlined above.
Huang does not explicitly teach:
wherein the determining the FD CSI is performed assuming at least one of:
self-interference resulting from a particular uplink (UL) transmit rank indicator (TRI) applied onto a self-interfering channel obtained from the at least one reference signal for self-interfering channel estimation; or
a particular UL transmit precoding matrix indicator (TPMI) applied onto a self--interfering channel obtained from the at least one reference signal for self-interfering channel estimation. 
However, in the same field of endeavor, Akkarakaran teaches:
wherein the determining the FD CSI is performed assuming at least one of:
self-interference resulting from a particular uplink (UL) transmit rank indicator (TRI) applied onto a self-interfering channel obtained from the at least one reference signal for self-interfering channel estimation (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]); or
a particular UL transmit precoding matrix indicator (TPMI) applied onto a self--interfering channel obtained from the at least one reference signal for self-interfering channel estimation (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 6, Huang-Akkarakaran discloses on the features with respect to claim 5 as outlined above.
Akkarakaran further teaches:  
wherein the transmitting, by the UE, the information pertaining to the FD CSI includes at least one of:
precoding matrix indicator (PMI) (Akkarakaran: In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]).
The rationale and motivation for adding this teaching of Akkarakaran is the same as the rationale and motivation for Claim 5.  

Regarding claim 7, Huang discloses on the features with respect to claim 1 as outlined above.
Huang does not explicitly teach:
wherein the determining the FD CSI is performed for multiple UL TRI and UL TPMI resulting in multiple FD CSIs corresponding to respective UL TRI and UL TPMI values. 
However, in the same field of endeavor, Akkarakaran teaches:
wherein the determining the FD CSI is performed for multiple UL TRI and UL TPMI resulting in multiple FD CSIs corresponding to respective UL TRI (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]) and UL TPMI values (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 9, Huang discloses on the features with respect to claim 8 as outlined above.
Huang does not explicitly teach:
receive scheduling information, which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI). 
However, in the same field of endeavor, Akkarakaran teaches:
receive scheduling information (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
perform an FD transmission based on the received scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 12, Huang discloses on the features with respect to claim 11 as outlined above.
Huang does not explicitly teach:
transmitting, by the base station, scheduling information, which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI); and
performing, by the base station, an FD transmission based on the scheduling information. 
However, in the same field of endeavor, Akkarakaran teaches:
transmitting, by the base station, scheduling information (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
performing, by the base station, an FD transmission based on the scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 14, Huang discloses on the features with respect to claim 11 as outlined above.
Huang does not explicitly teach:
wherein the identification of the at least one reference signal for FD CSI comprises at least one of:
identification of a CSI-RS associated with a reference signal for self--interfering channel estimation;
identification of a set of CSI-RS associated with a reference signal for self-interfering channel estimation;
identification of a CSI-RS associated with a set of reference signals for self-interfering channel estimation; or
identification of at least one set of CSI-RS associated with a set of reference signals for self-interfering channel estimation. 
However, in the same field of endeavor, Akkarakaran teaches:
wherein the identification of the at least one reference signal for FD CSI comprises at least one of:
identification of a CSI-RS associated with a reference signal for self-interfering channel estimation (Akkarakaran: downlink antennas 305 may transmit downlink communications 315 to the UE 115-c, which may include a downlink CSI-RS 320 ... Further, uplink antennas 310 may receive uplink communications 330 from the UE 115-c, which may include an uplink sounding reference signal (SRS) and a CSI report 340, as well as uplink information (e.g., uplink data transmitted via PUSCH or PUCCH) . In some cases, the CSI report 340 may be based on an estimation of self-interference 345 at the UE 115-c from full-duplex operation at the UE 115-c.  Fig. 3 and ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 15, Huang discloses on the features with respect to claim 11 as outlined above.
Huang does not explicitly teach:
wherein the receiving the information pertaining to the FD CSI includes receiving at least one of:
rank indicator (RI);
channel quality indicator (CQI);
precoding matrix indicator (PMI);
at least one UL TRI value used to determine a respective FD CSI; or 
at least one UL TPMI value used to determine a respective FD CSI. 
However, in the same field of endeavor, Akkarakaran teaches:
wherein the receiving the information pertaining to the FD CSI includes receiving at least one of:
precoding matrix indicator (PMI) (Akkarakaran: In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 16, Huang discloses on the features with respect to claim 11 as outlined above.
Huang does not explicitly teach:
wherein the received information pertaining to the FD CSI comprises a particular UL TRI or a particular UL TPMI. 
However, in the same field of endeavor, Akkarakaran teaches:
wherein the received information pertaining to the FD CSI comprises a particular UL TRI (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]) or a particular UL TPMI (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Regarding claim 17, Huang-Akkarakaran discloses on the features with respect to claim 16 as outlined above.
Akkarakaran further teaches:  
wherein the information pertaining to the FD CSI comprises multiple UL TRI and UL TPMI resulting in multiple FD CSIs corresponding to respective UL TRI (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]) and UL TPMI values (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).
The rationale and motivation for adding this teaching of Akkarakaran is the same as the rationale and motivation for Claim 16.  

Regarding claim 19, Huang discloses on the features with respect to claim 18 as outlined above.
Huang does not explicitly teach:
transmit scheduling information, which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI); and
perform an FD transmission based on the scheduling information. 
However, in the same field of endeavor, Akkarakaran teaches:
transmit scheduling information (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
perform an FD transmission based on the scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by Akkarakaran above in order to mitigate self-interference at a full-duplex UE. (Akkarakaran, ¶ [0004]).

Claims 3, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of John Wilson  et.al. (US Patent Application Publication, 20200220585, hereinafter, “John Wilson”).
Regarding claim 3, Huang discloses on the features with respect to claim 1 as outlined above.
Huang does not explicitly teach:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate network node or a separate beam, the method further comprising:
transmitting a reference signal for FD CSI resource indicator, by the UE, that enables identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), the method further comprising:
transmitting a reference signal for FD CSI resource indicator, by the UE, that enables identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Regarding claim 10, Huang discloses on the features with respect to claim 8 as outlined above.
Huang does not explicitly teach:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate network node or a separate beam, and the computer executable instructions when executed further cause the apparatus to:
transmit a reference signal for FD CSI resource indicator that enables identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), and the computer executable instructions when executed further cause the apparatus to:
transmit a reference signal for FD CSI resource indicator that enables identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Regarding claim 13, Huang discloses on the features with respect to claim 11 as outlined above.
Huang does not explicitly teach:
wherein each reference signal for FD CSI identified in the transmitted configuration information corresponds to a separate network node or a separate beam, the method further comprising:
receiving a reference signal for FD CSI resource indicator that enables identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the transmitted configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), the method further comprising:
receiving a reference signal for FD CSI resource indicator that enables identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Regarding claim 20, Huang discloses on the features with respect to claim 18 as outlined above.
Huang does not explicitly teach:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate network node or a separate beam, and the computer executable instructions when executed further cause the apparatus to:
receive a reference signal for FD CSI resource indicator identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), and the computer executable instructions when executed further cause the apparatus to:
receive a reference signal for FD CSI resource indicator identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416